DETAILED ACTION
This final action is in response to the amendments filed on 10 January 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 5-8, and 12-24 are pending
Claims 1, 5, 8, and 12 were amended
Claims 15-24 were added
Claims 2-4 and 9-11 were cancelled
Specification
The disclosure was previously objected to for informalities. The applicant has successfully addressed these issues in the amendment filed on 10 January 2022. The objections to the specification are therefore withdrawn.	
Claim Objections
Claims 1, 4, 8, and 11 were previously objected to because of informalities. The applicant has successfully addressed these issues in the amendment filed on 10 January 2022. The objections to the claims are therefore withdrawn.
Claim 1 is objected to because of the following new informality from the amendments filed:	The term “and” should not be in the sentence and will be examined as follows:
“… a catch having a locking grove which the striker mounted on the vehicle body is caught in or separated from and also having 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    PNG
    media_image1.png
    576
    921
    media_image1.png
    Greyscale


Claims 1, 6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coutier Moulage Gen Ind (FR 2919647 A1), hereinafter referred to as Coutier, in view of Shanghai Enjing Auto Technology Co., Ltd. (CN 108487801 A), hereinafter referred to as Shanghai.
In regard to claim 1, Coutier teaches a motor-driven door latch for a vehicle having a vehicle body (line 14 in the specification description explains the invention for particularly motor vehicle door locks which require a vehicle body), the motor-driven door latch comprising: 
a catch part (as seen in FIG. 7) which is caught on a striker (as seen in FIG. 7) mounted on the vehicle body to lock a door of the vehicle or is released from the striker (as seen in FIG. 7) so that the door can be opened from the vehicle body; 
a door locking and releasing part (as seen in FIG. 7) that includes a main motor (30) and is configured to apply torque to the catch part (as seen in FIG. 7) through the main motor (30) to allow the catch part (as seen in FIG. 7) to be locked to or released from the striker (as seen in FIG. 7)(lines 135 to 141 of the disclosure describe the configuration allowing the catch part labeled in FIG. 7 to be locked or released by the main motor 30 operating and moving the pawl 15); 
and a pop-out part (as seen in FIG. 7) including an auxiliary motor (23) and configured to apply torque to the catch part (as seen in FIG. 7) so that the door for the vehicle is popped out from the vehicle body (lines 185 to 200 of the specification describe when the pop-out part labeled in FIG. 7 to be locked or released by the main motor 30 operating and moving the pawl 15); 
wherein the catch part (as seen in FIG. 7) comprises: 

and a pawl (15) installed to be rotatable (the pawl rotates about point B), the pawl (15) configured to be in close contact with the catch (11) to limit the rotation of the catch (11) (the pawl is kept in close contact with the catch by means of spring 17) or to be separated from the catch to allow the catch to be freely rotatable; 
wherein the door locking and releasing part (as seen in FIG. 7) comprises: 
the main motor (30) including a first drive gear (31); 
a first driven gear (53) engaged with the first drive gear (31); 
a pawl release lever (40) coupled to the pawl (15) to be integrally rotated (please note that Merriam Webster defines coupled as being joined or linked together, where the pawl release lever 40 and pawl 15 meet that definition while the pawl release lever rotates integrally within the door latch operations); 
and an operating lever (35), which is engaged with the first driven gear (53) (the operating lever 35 is engaged with the first driven gear 53 because the cam 34 of the first driven gear 53 presses the operating lever 35 as the cam 34 rotates on the first driven gear 53) 
wherein the auxiliary motor (23) includes a second drive gear (as seen in FIG. 7) and wherein the pop-out part (as seen in FIG. 7) comprises: 
a second driven gear (as seen in FIG. 7) engaged with the second drive gear (as seen in FIG. 7); 
and a third driven gear (as seen in FIG. 7) engaged with the second driven gear (as seen in FIG. 7) and simultaneously engaged with the catch gear (21) of the catch (11).  
Coutier does not teach the main motor (30) able to rotate in a clockwise direction and an anticlockwise directions.
	Shanghai teaches a motor that can rotate in a clockwise and an anticlockwise direction (the abstract describes the motor having the ability to rotate clockwise or anticlockwise).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have substituted the unidirectional motor of Coutier with the mult-directional motor from Shanghai so that the order of operations resulting from the motor can be reversed and therefor providing an alternative method of releasing the striker.
In regard to claim 6, Coutier (in view of Shanghai) teaches the motor-driven door latch of claim 1, further comprising a door latch controller configured to detect an operation of a handle or a button installed at the door for the vehicle and to apply an operation signal to the main motor (Line 185 to 191 of the specification describes a user sending a signal to the 
In regard to claim 8, Coutier teaches a vehicle comprising: 
a vehicle body; 
a vehicle door attached to the vehicle body (The specification describes the lock being particularly for a motor vehicle door lock which naturally is part of a vehicle door which is naturally part of a vehicle body of a vehicle); 
a striker mounted on the vehicle body (It is known within the art that a vehicle must have a striker mounted on the vehicle body for the lock to latch with); 
a catch part (as seen in FIG. 7) which is caught on a striker (as seen in FIG. 7) mounted on the vehicle body to lock a door of the vehicle or is released from the striker (as seen in FIG. 7) so that the door can be opened from the vehicle body; 
a door locking and releasing part (as seen in FIG. 7) that includes a main motor (30) and is configured to apply torque to the catch part (as seen in FIG. 7) through the main motor (30) to allow the catch part (as seen in FIG. 7) to be locked to or released from the striker (as seen in FIG. 7)(lines 135 to 141 of the disclosure describe the configuration allowing the catch part labeled in FIG. 7 to be locked or released by the main motor 30 operating and moving the pawl 15); 
and a pop-out part (as seen in FIG. 7) including an auxiliary motor (23) and configured to apply torque to the catch part (as seen in FIG. 7) so that the door for the vehicle is popped out from the vehicle body (lines 185 to 200 of the specification describe when the pop-out part 
wherein the catch part (as seen in FIG. 7) comprises: 
a catch (11) having a locking groove which the striker (as seen in FIG. 7) mounted on the vehicle body is caught in or separated from and also having and a catch gear (21) integrally formed at one side of the catch (11)(please note that 11, 18, and 21 are considered to be integrally formed because they all are intended to operate together and are essential for the invention to function as intended, which meets the definition of integrally by Collins English Dictionary. The catch gear 21 is also formed internal to the door latch operations at the left side of the catch 11 as seen in FIG. 7), the catch (11) being installed to be rotatable (the catch rotates about point A); 
and a pawl (15) installed to be rotatable (the pawl rotates about point B), the pawl (15) configured to be in close contact with the catch (11) to limit the rotation of the catch (11) (the pawl is kept in close contact with the catch by means of spring 17) or to be separated from the catch to allow the catch to be freely rotatable; 
wherein the door locking and releasing part (as seen in FIG. 7) comprises: 
the main motor (30) including a first drive gear (31); 
a first driven gear (53) engaged with the first drive gear (31); 
a pawl release lever (40) coupled to the pawl (15) to be integrally rotated (please note that Merriam Webster defines coupled as being joined or linked together, where the pawl release lever 40 and pawl 15 meet that definition while the pawl release lever rotates integrally within the door latch operations); 

wherein the auxiliary motor (23) includes a second drive gear (as seen in FIG. 7) and wherein the pop-out part (as seen in FIG. 7) comprises: 
a second driven gear (as seen in FIG. 7) engaged with the second drive gear (as seen in FIG. 7); 
and a third driven gear (as seen in FIG. 7) engaged with the second driven gear (as seen in FIG. 7) and simultaneously engaged with the catch gear (21) of the catch (11).  
Coutier does not teach the main motor (30) able to rotate in a clockwise direction and an anticlockwise directions.
	Shanghai teaches a motor that can rotate in a clockwise and an anticlockwise direction (the abstract describes the motor having the ability to rotate clockwise or anticlockwise).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have substituted the unidirectional motor of Coutier with the mult-directional motor from Shanghai so that the order of operations resulting from the motor can be reversed and therefor providing an alternative method of releasing the striker.
The motor-driven door latch of claim 1, further comprising: two seating protrusions formed at the pawl release lever; and a pressurizing protrusion provided at the operating lever, wherein 
In regard to claim 13, Coutier (in view of Shanghai) teaches the vehicle of claim 8, further comprising a door latch controller configured to detect an operation of a handle or a button installed at the door for the vehicle and to apply an operation signal to the main motor (Line 185 to 191 of the specification describes a user sending a signal to the electronic control unit which starts motor 23. Operating a handle or button is known within the art as sending a signal to the control unit).  
Claims 5, 12, 15, 17-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Coutier (FR 2919647 A1), in view of Shanghai (CN 108487801 A), and further in view of Valeo Securite Habitacle (EP 0978610 A1), hereinafter referred to as Valeo.

    PNG
    media_image2.png
    526
    696
    media_image2.png
    Greyscale

In regard to claim 5, Coutier (in view of Shanghai) teaches the motor-driven door latch of claim 1, further comprising: 

Coutier does not teach two seating protrusions formed at the pawl release lever (Coutier: 35), wherein the pressurizing protrusion is seated on the seating protrusions.
Valeo teaches two seating protrusions formed (34) at the pawl release lever (32), wherein the pressurizing protrusion (29) is seated on the seating protrusions (the pressurizing protrusion gets rotated into the seating protrusions) and is configured to press and rotate the pawl release lever (32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the pawl release lever of Coutier with the two seating protrusions of Valeo in order to increase the reliability of the operating lever (35) pressing the pawl release lever (40) to rotate it.
In regard to claim 12, Coutier (in view of Shanghai) teaches the vehicle of claim 8, further comprising: 
a pressuring protrusion (Coutier: the opposite end of the operating lever 35 protrudes towards the pawl release lever 35 to create a pressurizing effect on the pawl release lever 35) provided at the operating lever (Coutier: 35) wherein the pressurizing protrusion is configured to press and rotate the pawl release lever (Coutier: 40).
Coutier does not teach two seating protrusions formed at the pawl release lever (Coutier: 35), wherein the pressurizing protrusion is seated on the seating protrusions.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the pawl release lever of Coutier with the two seating protrusions of Valeo in order to increase the reliability of the operating lever (35) pressing the pawl release lever (40) to rotate it.
In regard to claim 15, Coutier (in view of Shanghai and Valeo) teaches the vehicle of claim 12, further comprising a door latch controller configured to detect an operation of a handle or a button installed at the door for the vehicle and to apply an operation signal to the main motor (Coutier: Line 185 to 191 of the specification describes a user sending a signal to the electronic control unit which starts motor 23. Operating a handle or button is known within the art as sending a signal to the control unit).
In regard to claim 17, Coutier teaches a motor-driven door latch for a vehicle having a vehicle body (line 14 in the specification description explains the invention for particularly motor vehicle door locks which require a vehicle body), the motor-driven door latch comprising: 
a catch part (as seen in FIG. 7) which is caught on a striker (as seen in FIG. 7) mounted on the vehicle body to lock a door of the vehicle or is released from the striker (as seen in FIG. 7) so that the door can be opened from the vehicle body; 

and a pop-out part (as seen in FIG. 7) including an auxiliary motor (23) and configured to apply torque to the catch part (as seen in FIG. 7) so that the door for the vehicle is popped out from the vehicle body (lines 185 to 200 of the specification describe when the pop-out part labeled in FIG. 7 to be locked or released by the main motor 30 operating and moving the pawl 15); 
wherein the catch part (as seen in FIG. 7) comprises: 
a catch (11) having a locking groove which the striker (as seen in FIG. 7) mounted on the vehicle body is caught in or separated from and also having and a catch gear (21) integrally formed at one side of the catch (11)(please note that 11, 18, and 21 are considered to be integrally formed because they all are intended to operate together and are essential for the invention to function as intended, which meets the definition of integrally by Collins English Dictionary. The catch gear 21 is also formed internal to the door latch operations at the left side of the catch 11 as seen in FIG. 7), the catch (11) being installed to be rotatable (the catch rotates about point A); 
and a pawl (15) installed to be rotatable (the pawl rotates about point B), the pawl (15) configured to be in close contact with the catch (11) to limit the rotation of the catch (11) (the 
wherein the door locking and releasing part (as seen in FIG. 7) comprises: 
the main motor (30) including a first drive gear (31); 
a first driven gear (53) engaged with the first drive gear (31); 
a pawl release lever (40) coupled to the pawl (15) to be integrally rotated (please note that Merriam Webster defines coupled as being joined or linked together, where the pawl release lever 40 and pawl 15 meet that definition while the pawl release lever rotates integrally within the door latch operations); 
and an operating lever (35), which is engaged with the first driven gear (53) (the operating lever 35 is engaged with the first driven gear 53 because the cam 34 of the first driven gear 53 presses the operating lever 35 as the cam 34 rotates on the first driven gear 53) and is configured to receive the torque through the first driven gear (53) to rotate the pawl release lever (40)(when the operating lever 35 is acted upon by the cam 34 on the first driven gear 53, the torque is transferred to the pawl release lever 40 and rotates it); 
wherein the auxiliary motor (23) includes a second drive gear (as seen in FIG. 7) and wherein the pop-out part (as seen in FIG. 7) comprises: 
a second driven gear (as seen in FIG. 7) engaged with the second drive gear (as seen in FIG. 7); 
and a third driven gear (as seen in FIG. 7) engaged with the second driven gear (as seen in FIG. 7) and simultaneously engaged with the catch gear (21) of the catch (11).  

	Shanghai teaches a motor that can rotate in a clockwise and an anticlockwise direction (the abstract describes the motor having the ability to rotate clockwise or anticlockwise).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have substituted the unidirectional motor of Coutier with the mult-directional motor from Shanghai so that the order of operations resulting from the motor can be reversed and therefor providing an alternative method of releasing the striker.  
Coutier does not teach a motor-driven door latch further comprising two seating protrusions formed at the pawl release lever (Coutier: 35).
Valeo teaches two seating protrusions formed (34) at the pawl release lever (32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the pawl release lever of Coutier with the two seating protrusions of Valeo in order to increase the reliability of the operating lever (35) pressing the pawl release lever (40) to rotate it.
In regard to claim 18, Coutier (in view of Shanghai and Valeo) teaches the motor-driven door latch of claim 17, wherein the motor-driven door latch further comprises a pressurizing protrusion (Coutier: the opposite end of the operating lever 35 protrudes towards the pawl release lever 35 to create a pressurizing effect on the pawl release lever 35) provided at the operating lever (Coutier: 35), wherein the pressurizing protrusion is seated on the seating protrusions (Valeo: 34) and is configured to press and rotate the pawl release lever (Coutier: 
In regard to claim 19, Coutier (in view of Shanghai and Valeo) teaches the motor-driven door latch of claim 18, further comprising a door latch controller configured to detect an operation of a handle or a button installed at the door for the vehicle and to apply an operation signal to the main motor (Line 185 to 191 of the specification describes a user sending a signal to the electronic control unit which starts motor 23. Operating a handle or button is known within the art as sending a signal to the control unit). 
In regard to claim 21, Coutier (in view of Shanghai and Valeo) teaches the motor-driven door latch of claim 17, further comprising a door latch controller configured to detect an operation of a handle or a button installed at the door for the vehicle and to apply an operation signal to the main motor (Line 185 to 191 of the specification describes a user sending a signal to the electronic control unit which starts motor 23. Operating a handle or button is known within the art as sending a signal to the control unit).
In regard to claim 23, Coutier (in view of Shanghai and Valeo) teaches the motor-driven door latch of claim 5, further comprising a door latch controller configured to detect an operation of a handle or a button installed at the door for the vehicle and to apply an operation signal to the main motor (Line 185 to 191 of the specification describes a user sending a signal to the electronic control unit which starts motor 23. Operating a handle or button is known within the art as sending a signal to the control unit).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Coutier, in view
of Shanghai, and in further view of Daeki Automotive Corporation (US 20110214460 A1), hereinafter referred to as Daeki.
With regard to claim 7, Coutier (in view of Shanghai) teaches the motor-driven door latch of claim 6, wherein the door latch controller is configured to apply the operation signal to the auxiliary motor (Coutier: 23) or the main motor (Coutier: 30) (Coutier: The specification describes sending signals to either motor in lines 218 to 220).
Coutier does not teach the door latch controller being configured to apply the operational signal to the auxiliary motor (Coutier: 23) after the main motor (Coutier: 30) is operated.
Daeki teaches the door latch controller (vehicle controller) being configured to apply the
operational signal to the auxiliary motor (second motor 191) after the main motor (first motor 111) is operated (par 0095 describes when the driving of the first motor is completed, the vehicle controller drives the second motor)
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the invention, to have modified the door latch controller of Courtier with the vehicle controller of Daeki because the motors operate components which are connected together and therefore operating motor 30 prior to operating motor 23 prevents the possibility of any force acting against the movement motor 23 drives.
With regard to claim 14, Coutier (in view of Shanghai) teaches the motor-driven door latch of claim 13, wherein the door latch controller is configured to apply the operation signal to the auxiliary motor (Coutier: 23) or the main motor (Coutier: 30) (Coutier: The specification describes sending signals to either motor in lines 218 to 220).

Daeki teaches the door latch controller (vehicle controller) being configured to apply the
operational signal to the auxiliary motor (second motor 191) after the main motor (first motor 111) is operated (par 0095 describes when the driving of the first motor is completed, the vehicle controller drives the second motor)
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the invention, to have modified the door latch controller of Courtier with the vehicle controller of Daeki because the motors operate components which are connected together and therefore operating motor 30 prior to operating motor 23 prevents the possibility of any force acting against the movement motor 23 drives.
Claims 16, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Coutier, in view of Shanghai and Valeo, and in further view of Daeki. 
In regard to claim 16, Coutier (in view of Shanghai and Valeo) teaches the vehicle of claim 15, wherein the door latch controller is configured to apply the operation signal to the auxiliary motor (Coutier: 23) or the main motor (Coutier: 30) (Coutier: The specification describes sending signals to either motor in lines 218 to 220).
Coutier does not teach the door latch controller being configured to apply the operational signal to the auxiliary motor (Coutier: 23) after the main motor (Coutier: 30) is operated.
Daeki teaches the door latch controller (vehicle controller) being configured to apply the

It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the invention, to have modified the door latch controller of Courtier with the vehicle controller of Daeki because the motors operate components which are connected together and therefore operating motor 30 prior to operating motor 23 prevents the possibility of any force acting against the movement motor 23 drives.
In regard to claim 20, Coutier (in view of Shanghai and Valeo) teaches the motor-driven door latch of claim 19, wherein the door latch controller is configured to apply the operation signal to the auxiliary motor (Coutier: 23) or the main motor (Coutier: 30) (Coutier: The specification describes sending signals to either motor in lines 218 to 220).
Coutier does not teach the door latch controller being configured to apply the operational signal to the auxiliary motor (Coutier: 23) after the main motor (Coutier: 30) is operated.
Daeki teaches the door latch controller (vehicle controller) being configured to apply the
operational signal to the auxiliary motor (second motor 191) after the main motor (first motor 111) is operated (par 0095 describes when the driving of the first motor is completed, the vehicle controller drives the second motor)
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the invention, to have modified the door latch controller of Courtier with the vehicle controller of Daeki because the motors operate components which are connected 
In regard to claim 22, Coutier (in view of Shanghai and Valeo) teaches the motor-driven door latch of claim 21, wherein the door latch controller is configured to apply the operation signal to the auxiliary motor (Coutier: 23) or the main motor (Coutier: 30) (Coutier: The specification describes sending signals to either motor in lines 218 to 220).
Coutier does not teach the door latch controller being configured to apply the operational signal to the auxiliary motor (Coutier: 23) after the main motor (Coutier: 30) is operated.
Daeki teaches the door latch controller (vehicle controller) being configured to apply the
operational signal to the auxiliary motor (second motor 191) after the main motor (first motor 111) is operated (par 0095 describes when the driving of the first motor is completed, the vehicle controller drives the second motor)
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the invention, to have modified the door latch controller of Courtier with the vehicle controller of Daeki because the motors operate components which are connected together and therefore operating motor 30 prior to operating motor 23 prevents the possibility of any force acting against the movement motor 23 drives.
In regard to claim 24, Coutier (in view of Shanghai and Valeo) teaches the motor-driven door latch of claim 23, wherein the door latch controller is configured to apply the operation signal to the auxiliary motor (Coutier: 23) or the main motor (Coutier: 30) (Coutier: The specification describes sending signals to either motor in lines 218 to 220).

Daeki teaches the door latch controller (vehicle controller) being configured to apply the
operational signal to the auxiliary motor (second motor 191) after the main motor (first motor 111) is operated (par 0095 describes when the driving of the first motor is completed, the vehicle controller drives the second motor)
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the invention, to have modified the door latch controller of Courtier with the vehicle controller of Daeki because the motors operate components which are connected together and therefore operating motor 30 prior to operating motor 23 prevents the possibility of any force acting against the movement motor 23 drives.
Response to Arguments
Applicant's arguments filed on 10 January 2022 have been fully considered but they are not persuasive.
In regards to including the limitations of claims 2-4 into claim 1 and adding the limitation “a catch gear integrally formed at one side of the catch,” the examiner respectfully disagrees on their allowability as well as the other claims amended or added with similar reasoning. The claim limitations remain read on by the prior art in various combinations. Additionally, please note that the language “integrally” can be read on broadly because integral is defined as essential for something to operate and does not define one feature being the same component as another feature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY DEINLEIN whose telephone number is (571)272-4340. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RANDY DEINLEIN/Examiner, Art Unit 3675                                                                                                                                                                                                        2 March 2022


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675